ICJ_013_Asylum-Interpretation_COL_PER_1950-11-27_JUD_01_ME_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

DEMANDE D’INTERPRETATION
DE L’ARRET DU 20 NOVEMBRE 1950

EN L’AFFAIRE DU DROIT D’ASILE
(COLOMBIE /PEROU)

ARRET DU 27 NOVEMBRE 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

REQUEST FOR
INTERPRETATION OF THE JUDGMENT
OF NOVEMBER 2oth, 1950, IN THE
ASYLUM CASE
(COLOMBIA / PERU)

JUDGMENT OF NOVEMBER 27th, 1950
Le présent arrêt doit être cité comme suit :

« Demande d'interprétation de VArvét du 20 novembre 1950
en l'affaire du droit d'asile,
Arrêt du 27 novembre 1950: C.I.J. Recueil 1950, p. 395.»

This Judgment should be cited as follows :

“ Request for interpretation of the Judgment of November 2oth, 1950,
in the asylum case,
Judgment of November a7th, 1950: I.C.]J. Reports 1950, p. 395.”

 

Ne de vente: 59
Sales number

 

 

 
395

INTERNATIONAL COURT OF JUSTICE

1950
November 27th
General List :

YEAR 1950 No. 13

November 27th, 1950

REQUEST FOR
INTERPRETATION OF THE JUDGMENT
OF NOVEMBER 2oth, 1950, IN THE

ASYLUM CASE
(COLOMBIA /PERU)

JUDGMENT

Present : President BASDEVANT; Vice-President GUERRERO;
Judges ALVAREZ, HACKWORTH, WINIARSKI, DE VISSCHER,
Sir Arnold McNair, KLAESTAD, KRYLov, READ, Hsu
Mo ; MM. ArAvzA y Paz SOLDAN and CAICEDO CASTILLA,
Judges ad hoc ; Mr. HAMBRO, Registrar.

In the case concerning the request for interpretation of the Judg-
ment of November 2oth, 1950,

between
the Republic of Colombia,
represented by :

M. J. M. Yepes, Professor, Minister Plenipotentiary, Legal
Adviser to the Ministry for Foreign Affairs of Colombia, former
Senator, as Agent ;

4
ASYLUM CASE (JUDGMENT OF 27 XI 50) 396

assisted by

M. Eduardo Zuleta Angel, former Minister for Foreign Affairs,
Ambassador in Washington, as Counsel :

and, as Advocates,

M. Francisco Urratia Holguin, Ambassador, Delegate to the
United Nations,

M. Alfredo Vasquez, Minister Plenipotentiary, Secretary-General
of the Ministry for Foreign Affairs of Colombia ;

and
the Republic of Peru,
represented by :

M. Carlos Sayän Alvarez, Barrister, Ambassador, former Minister,
former President of the Peruvian Chamber of Deputies, as Agent ;

assisted by

M. Felipe Tudela y Barreda, Barrister, Professor of Constitutional
Law at Lima,

M. Raül Miro Quezada Laos, Barrister,

M. Fernando Morales Macedo R., Parliamentary Interpreter,

M. Juan José Calle y Calle, Secretary of Embassy ;

and, as Counsel,

M. Georges Scelle, Honorary Professor of the University of Paris,
and
M. Julio Lépez Olivan, Ambassador.

THE Court,
composed as above,
delivers the following Judgment :

On November 20th, 1950, the Court delivered its Judgment in
the asylum case between Colombia and Peru. On the very day on
which the Judgment was delivered, the Agent of the Government
of Colombia transmitted to the Registry of the Court a letter in
which, under instructions of his Government, he informed the Court
that the Colombian Government wished to obtain an interpretation
of the said Judgment, in conformity with Articles 60 of the Statute
and 79 and 80 of the Rules.
ASYLUM CASE (JUDGMENT OF 27 XI 50) 307

The letter of the Agent of the Colombian Government reads as
follows :

[Translation]

“x. By order of my Government I have the honour to inform
you of the following :

2. The Government of the Republic of Colombia, faithful to the
international undertakings which it has signed and ratified and, in
particular, the obligation which is laid upon it by Article 94, para-
graph 1, of the Charter of the United Nations, declares its intention
of complying with the decision of the International Court of Justice
in the Colombian-Peruvian asylum case.

3. However, the manner in which the Court has ruled in its
Judgment of November 20th, 1950, had led my Government to
the conclusion that this decision, as has been notified, contains
gaps of such a nature as to render its execution impossible. This
conclusion is based on the following grounds :

I

4. In its Judgment the Court makes the following statement :
‘It is evident that the diplomatic representative who has to deter-
mine whether a refugee is to be granted asylum or not must have
the competence to make such a provisional qualification of any
offence alleged to have been committed by the refugee. He must in
fact examine the question whether the conditions required for
granting asylum are fulfilled. The territorial State would not thereby
be deprived of its right to contest the qualification. In case of
disagreement between the two States, a dispute would arise which
might be settled by the methods provided by the Parties for the
settlement of their disputes’ (Judgment, page 274).

5. In the present case it is beyond doubt that the Parties have
in fact proceeded as the Court indicates in the above-mentioned
text: the Colombian Ambassador in Lima qualified the offence
attributed to the refugee ; the Government of Peru, for its part,
contested this qualification and the dispute which arose on this
point between the two States was brought before the International
Court of Justice.

6. The Court has confirmed the qualification made by the Colom-
bian Ambassador in a manner which is both clear and emphatic.
It has, in fact; declared : ‘the Court considers that the Government
of Peru has not proved that the acts of which the refugee was
accused before January 3rd/4th, 1949, constitute common crimes’
(Judgment, page 281). As a consequence of this declaration, the
Court has rejected the counter-claim ‘in so far as it is founded on
a violation of Article 1, paragraph 1, of the Convention on Asylum
signed at Havana in 1928’ (Judgment, page 288).

7. The qualification made by the Colombian Ambassador of the
political character of the offence attributed to the refugee having
thus been confirmed by the Court, the theoretical question of the

6
ASYLUM CASE (JUDGMENT OF 27 XI 50) 398

right appertaining to the State granting asylum may be left to one
side because it ceases to have any practical effect. As is evident
from the diplomatic correspondence between the Parties, if it is
true that Colombia, from the very beginning of this dispute, has
claimed the right of qualification, it is equally certain that she has
always affirmed that, even if this right could be contested, the
qualification was in fact correct and could not be disregarded
because it had not been proved that M. Haya de la Torre was a
common criminal.

8. In stating that the Government of Peru has not proved that
the offence with which the refugee was charged was a common
crime, the Court has admitted that the qualification made by
Colombia was well founded. In the circumstances a question arises :
must this qualification, which has been declared correct and
approved by the Court, be considered nevertheless as null and
void because a dispute has arisen on the preliminary and theor-
etical question of the right to qualification in matters of asylum ?

II

9. In deciding on the counter-claim of Peru, the Court has found,
on the one hand, ‘that the grant of asylum by the Colombian
Government to Victor Raül Haya de la Torre was not made in
conformity with Article 2, paragraph 2 (“First”), of that Conven-
tion’ [Convention of Havana] (Judgment, page 288).

10. The Court has declared, on the other hand, not only that
‘the grant of asylum is not an instantaneous act which terminates
with the admission, at a given moment, of a refugee to an embassy
or a legation’, but that asylum ‘is granted as long as the continued
presence of the refugee in the embassy prolongs this protection’.

11. It would appear, consequently, that the idea of the Court, in
deciding on one of the aspects of the counter-claim, is that Colombia
might violate the provisions of Article 2, paragraph 2, of the Havana
Convention if she does not surrender the refugee to the Peruvian
authorities.

12. The Court declares, however, that M. Haya de la Torre is a
political refugee and not a common criminal. It declares at the
same time that the Havana Convention, which is the only agree-
ment regulating the relations between Colombia and Peru in matters
of asylum, contains no clause providing for the surrender of a
political refugee.

13. It follows from the foregoing consideration that Colombia
has no obligation to surrender the refugee to the Peruvian author-
ities and that, if she abstains from doing so, she in no way violates
the Havana Convention.

14. Furthermore, the Court expressly states ‘that the question
of the possible surrender of the refugee to the territorial authorities

7
ASYLUM CASE (JUDGMENT OF 27 XI 50) 399

is in no way raised in the counter-claim’ and adds that ‘this ques-
tion was not raised either in the diplomatic correspondence submit-
ted by the Parties or at any moment in the proceedings before the
Court, and in fact the Government of Peru has not requested that
the refugee should be surrendered’ (Judgment, page 280).

15. On the basis of the foregoing considerations, it does not seem
possible to suppose that the Court, in deciding that the grant of
asylum was not made in conformity with Article 2, paragraph 2,
of the Havana Convention, intended to order, even in an indirect
manner, that the refugee should be surrendered, or even less that
it intended to declare that Colombia would violate an international
undertaking if she abstained from making the surrender which has
not been ordered by the Court.

Til

16. Consequently, the Government of the Republic of Colombia
has the honour to make a request for an interpretation of the
Judgment of November 2oth, 1950, as follows :

May If PLEASE THE COURT,

In accordance with Articles 60 of the Statute and 79 and 80 of
the Rules of Court, to answer the following questions :

First.—Must the Judgment of November 2oth, 1950, be inter-
preted in the sense that the qualification made by the Colombian
Ambassador of the offence attributed to M. Haya de la Torre, was
correct, and that, consequently, it is necessary to attribute legal
effect to the above-mentioned qualification, in so far as it has been
confirmed by the Court ?

Second.—Must the Judgment of November 2oth, 1950, be inter-
preted in the sense that the Government of Peru is not entitled to
demand the surrender of the political refugee M. Haya de la Torre,
and that, consequently, the Government of Colombia is not bound
to surrender him even in the event of this surrender being requested ?

Thivd.—Or, on the contrary, does the Court’s decision on the
counter-claim of Peru imply that Colombia is bound to surrender
the refugee Victor Raël Haya de la Torre to the Peruvian author-
ities, even if the latter do not so demand, in spite of the fact that
he is a political offender and not a common criminal, and that the
only convention applicable to the present case does not order the
surrender of political offenders ?”’

As the Court dit not include upon the Bench any judge of the

nationality of the Parties, the latter availed themselves of the right
provided by Article 31, paragraph 3, of the Statute. The Judges
ad hoc designated were M. José Joaquin Caicedo Castilla, Doctor
of Law, Professor, former Deputy and former President of the
Senate, Ambassador, for the Government of Colombia, and M. Luis
Alayza y Paz Soldän, Doctor of Law, Professor, former Minister,

8
ASYLUM CASE (JUDGMENT OF 27 XI 50) 400

Ambassador, for the Government of Peru. These Judges made the
solemn declaration provided in Article 20 of the Statute in a public
meeting held on November 23rd, 1950.

The letter of the Agent of the Colombian Government of Novem-
ber zoth, 1950, was communicated on the same day to the Agent of
the Government of Peru, who submitted his observations in the
following letter, dated November 22nd :

[Translation]

“In reply to your letter of November 22nd, 1950, No. 12125,
following your communication of November zoth, No. 12084, I
have the honour to inform you that it was not my intention to
present observations on the request of the Colombian Agent because
that request is clearly inadmissible.

However, in deference to the implied invitation contained in
your second letter, I shall make the following statements :

1.—The Judgment of November 2oth, 1950, is perfectly clear,
except for those who would have made up their minds beforehand
not to understand it. It gives a decision in the clearest way possible
on all submissions presented by both Parties. Therefore, we consider
that the Judgment does not call for interpretation.

2.—Moreover the request of the Colombian Agent is inadmis-
sible for legal reasons :

(a) because it is not a request for interpretation. In wrongly
alleging that the Judgment contains ‘gaps’, it seeks, in fact, to
obtain a new decision, supplementing the first ;

(b) because the conditions laid down in Article 60 of the Statute
of the Court concerning a request for interpretation have thereby
been disregarded. In fact, the Colombian request is an attempt to
disregard the statutory provision of Article 60, whereby the Court’s
judgments are final and without appeal.

3.—In those conditions, the hidden purpose of the Colombian
Agent’s request is obviously an attempt to escape the legal conse-
quences necessarily deriving from the Judgment.

4.—This intention seems all the more probable because, in a
case of this importance, it would have seemed logical and natural
for the two Governments concerned to take time for careful study
of the text of the decision, whereas the request of the Colombian
Agent came only a few hours after the public hearing, and its
contents had even been communicated to the press beforehand.
Personally, I would not have been in a position to take such respons-
ibilities before my own Government.

Asking you to transmit to the Court the foregoing observations,

I have, etc.”

The observations of the Agent of the Peruvian Government were
communicated to the Agent of the Government of Colombia. The

9
ASYLUM CASE (JUDGMENT OF 27 XI 50) 401

latter, by a letter dated November 24th, 1950, replied in the
following terms :

[Translation]

“T have the honour to acknowledge receipt of your communication
No. 12114 of 23rd instant, transmitting to me a certified true copy
of the letter from the Agent of the Peruvian Government, dated
November 22nd, 1950.

I shall disregard certain remarks and insinuations contained in
this letter, because, out of respect for the Court, I consider that it
should not be made use of for the transmission of disparaging
remarks concerning any government.

The Peruvian Agent declares that the Judgment of Novem-
ber 20th, 1950, is ‘perfectly clear’. The Colombian Government,
on the contrary, as indicated in the request for interpretation,
declares that it is not. Therefore, there is a manifest dispute between
the Parties as to the meaning and scope of the Judgment.

The Peruvian Agent also says that ‘the hidden purpose of the
Colombian Agent’s request is obviously an attempt to escape the
legal consequences necessarily deriving from the Judgment’. If
the Peruvian Agent means by this that the legal consequences
which Colombia is trying to evade consist in the obligation to
surrender M. Haya de la Torre, the opposition between the two
Governments could not be indicated more clearly, because Colombia
considers that no such conclusion can be drawn from the Judgment.
If, on the other hand, the Peruvian Agent believes that Colombia
is not under the obligation to surrender the refugee, he must say
so clearly and indicate what would then be ‘the necessary legal
consequences’ which Colombia is trying to evade.

I take the liberty of pointing out that the main purpose of the
request for interpretation is to obtain a declaration stating whether,
in rejecting the Peruvian counter-claim ‘as far as it is founded
on a violation of Article 1, paragraph 1, of the Convention on
Asylum signed at Havana in 1928’, it was the Court’s intention
to say that Colombia is not bound to surrender M. Haya de la
Torre to the Peruvian authorities.

I further point out that the request for interpretation also
endeavours to obtain a declaration as to whether the Court, when
it ‘found that the grant of asylum by the Colombian Government
to Victor Rati] Haya de la Torre was not made in conformity with
Article 2, paragraph 2 (“First”), of that Convention’, meant that
the Government of Peru has the right to demand the surrender
of M. Haya de la Torre.

This is a divergence of views, a difference of opinion, a dispute
as to the meaning and scope of the Judgment of November 2oth,
the binding force of which I have asked the Court to define.”

k
* *

The request for interpretation now before the Court is based on
Article 60 of the Statute which reads as follows :

10
ASYLUM CASE (JUDGMENT OF 27 XI 50) 402

“The judgment is final and without appeal. In the event of
dispute as to the meaning or scope of the judgment, the Court
shall contrue it upon the request of any party.”

Thus it lays down two conditions for the admissibility of such a
request :

(1) The real purpose of the request must be to obtain an inter-
pretation of the judgment. This signifies that its object must
be solely to obtain clarification of the meaning and the scope
of what the Court has decided with binding force, and not to
obtain an answer to questions not so decided. Any other
construction of Article 60 of the Statute would nullify the
provision of the article that the judgment is final and without
appeal.

(2) In addition, it is necessary that there should exist a dispute
as to the meaning or scope of the judgment.

To decide whether the first requirement stated above is fulfilled,
one must bear in mind the principle that it is the duty of the Court
not only to reply to the questions as stated in the final submissions
of the parties, but also to abstain from deciding points not included
in those submissions.

The three questions raised in this proceeding by the Colombian
Government must be considered in the light of this principle.

The first question concerns the qualification which was in fact
made by the Colombian Ambassador at Lima of the offence imputed
to the refugee. It seeks to obtain from the Court a declaration that
this qualification was correct and that legal effect should be attrib-
uted to it: The Court finds that this point was not raised in the
submissions of the Colombian Government in the proceedings
leading up to the Judgment of November 2oth, 1950. In those
submissions, the Court was asked to pronounce only on the claim
expressed in abstract and general terms, that Colombia as the
country granting asylum, was competent to qualify the offence by
a unilateral and final decision binding on Peru.

The circumstance that, before the proceedings in Court in the
principal case, the qualification which was in fact made by the
Colombian Ambassador had given rise to discussions between the
two Governments through a diplomatic correspondence is irrelevant.
As regards that part of the counter-claim of the Peruvian Govern-
ment which was based on a violation of Article 1, paragraph 1, of
the Havana Convention of 1928, it is to be noted that, in order to
decide this question, it was sufficient for the Court to examine
whether the Peruvian Government had proved that Haya de la
Torre was accused of common crimes prior to the granting of

II
ASYLUM CASE (JUDGMENT OF 27 XI 50) 403

asylum, namely, January 3rd, 1949. The Court found that this had
not been proved by the Peruvian Government. The Court did not
decide any other question on this point.

Questions 2 and 3 are submitted as alternatives, and may be
dealt with together. Both concern the surrender of the refugee to
the Peruvian Government and the possible obligations resulting
in this connexion, for Colombia, from the Judgment of Novem-
ber 20th, 1950. The Court can only refer to what it declared in its
Judgment in perfectly definite terms : this question was completely
left outside the submissions of the Parties. The Judgment in no
way decided it, nor could it do so. It was for the Parties to present
their respective claims on this point. The Court finds that they did
nothing of the kind.

The “gaps” which the Colombian Government claims to have
discovered in the Court’s Judgment in reality are new questions,
which cannot be decided by means of interpretation. Interpretation
can in no way go beyond the limits of the Judgment, fixed in
advance by the Parties themselves in their submissions.

In reality, the object of the questions submitted by the Colom-
bian Government is to obtain, by the indirect means of inter-
pretation; a decision on questions which the Court was not called
upon by the Parties to answer.

Article 60 of the Statute provides, moreover, that interpretation
may be asked only if there is a “dispute as to the meaning or scope
of the judgment”. Obviously, one cannot treat as a dispute, in the
sense of that provision, the mere fact that one Party finds the judg-
ment obscure when the other considers it to be perfectly clear. A
dispute requires a divergence of views between the parties on
definite points; Article 79, paragraph 2, of the Rules confirms
this condition by stating that the application for interpretation
“shall specify the precise point or points in dispute”.

It is evident that this condition does not exist in the present case.
Not only has the existence of a dispute between the Parties not been
brought to the attention of the Court, but the very date of the
Colombian Government’s request for interpretation shows that
such a dispute could not possibly have arisen in any way whatever.

The Court thus finds that the requirements of Article 60 of the

Statute and of Article 79, paragraph 2, of the Rules of Court, have
not been satisfied.

12
ASYLUM CASE (JUDGMENT OF 27 XI 50) 404

FOR THESE REASONS,
THE COURT,
by twelve votes to one,

Declares the request for interpretation of the Judgment of
November 2oth, 1950, presented on the same day by the Govern-
ment of the Republic of Colombia, to be inadmissible.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-seventh day of
November, one thousand nine hundred and fifty, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Governments of the Republic of Colombia
and of the Republic of Peru respectively.

(Signed) BASDEVANT,
President.

(Signed) E. HAMBRO,
Registrar.

M. Caicepo GasTiLLA, Judge ad hoc, declares that he is unable
to concur in the Judgment of the Court because, in his opinion,
Article 60 of the Statute can be interpreted more liberally, as shown
by the Permanent Court of International Justice in the Chorzéw
Factory case. He recognizes, however, that it is open to the Parties
to come before the Court if a divergence of views satisfying the
precise conditions required by this Judgment were to be submitted
to it.

(Initialled) J. B.
(Initialled) E. H.

13
